Citation Nr: 1243409	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, claimed as enlarged prostate.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for arthritis/osteoporosis.

4.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure during service.

5.  Entitlement to service connection for fungal infection of the skin and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for chloracne, to include as secondary to herbicide exposure during service, and service connection for fungal infection of the skin and feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's benign prostatic hypertrophy manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service.

2.  The Veteran's COPD manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service.

3.  The Veteran's arthritis/osteoporosis manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

3.  The criteria for service connection for arthritis/osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a February 2009 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, including as secondary to in-service herbicide exposure, and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service medical records, personnel records, and VA medical records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.  

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claims decided below.  However, as his service and post-service treatment records fail to suggest that he developed benign prostatic hypertrophy, COPD, or arthritis/osteoporosis during or soon after service, and the medical evidence of record fails to suggest a nexus, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  As described under 38 C.F.R. § 3.303(b), this may be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam from August 1967 to September 1968 has been confirmed.  Moreover, the RO conceded exposure to Agent Orange in the August 2009 statement of the case.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Benign Prostatic Hypertrophy

The Veteran contends that his benign prostatic hypertrophy, claimed as enlarged prostate, is due to service.  Specifically, in both his original claim and substantive appeal, he asserted that this condition was the result of exposure to Agent Orange in Vietnam.

The VA medical records establish that the Veteran has a current disability.  Specifically, a treatment note dated May 2009 shows a diagnosis of benign hypertrophy of the prostate.

While the Veteran's exposure to Agent Orange has been conceded, benign prostatic hypertrophy is not one of the conditions that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309, and benign prostatic hypertrophy is not one of the enumerated diseases.  Therefore, his service connection claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

In original claim form dated October 2008, the Veteran stated that his enlarged prostate disability began in July 2007.  He has not actually contended that this disability arose during service.  Service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's benign prostatic hypertrophy.  The earliest medical evidence of record of the disability is the May 2009 VA treatment note.  There is no medical evidence suggesting a nexus between the current disability and service.  

Direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service incurrence or aggravation and the Veteran has not contended that there was any other in-service cause of his benign prostatic hypertrophy.  

As there is no medical evidence of record suggesting a connection between in-service exposure to herbicides and the Veteran's benign prostatic hypertrophy, and no evidence of any manifestations or symptoms attributable to benign prostatic hypertrophy during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran contends that his COPD is due to service.  Specifically, in both his original claim and substantive appeal, he asserted that this condition was the result of exposure to Agent Orange in Vietnam.

The VA medical records establish that the Veteran has a current disability.  Specifically, VA treatment notes dated May 2006, April 2007, March 2008, and May 2009 show diagnoses of COPD.

While the Veteran's exposure to Agent Orange has been conceded, COPD is not one of the conditions that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309, and COPD is not one of the enumerated diseases.  Therefore, his service connection claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee, supra. 

In original claim form, the Veteran provided a COPD onset date of 1985.  He has not actually contended that this disability arose during service.  Service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's COPD.  The earliest medical evidence of record of the disability is the May 2006 VA treatment note.  There is no medical evidence suggesting a nexus between the current disability and service.  

Direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service incurrence or aggravation and the Veteran has not contended that there was any other in-service cause of his COPD.  

As there is no medical evidence of record suggesting a connection between in-service exposure to herbicides and the Veteran's COPD, and no evidence of any manifestations or symptoms attributable to COPD during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Arthritis/Osteoporosis 

The Veteran contends that his arthritis/osteoporosis is due to service.  Specifically, in both his original claim and substantive appeal, he asserted that this condition was the result of exposure to Agent Orange in Vietnam.

The VA medical records establish that the Veteran has a current disability.  Specifically, VA treatment notes dated May 2009 show a diagnosis of osteoporosis.  There is no evidence of arthritis, other than the Veteran's statement on his original claim form that his arthritis began in 1998.  The Veteran is competent to report his diagnosis of arthritis, as it relates to symptoms or facts of events that he observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the Veteran has current disabilities of osteoporosis and arthritis.

While the Veteran's exposure to Agent Orange has been conceded, osteoporosis and arthritis are not conditions that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309(e).  Osteoporosis and arthritis are not one of the enumerated diseases.  Therefore, his service connection claim must fail on the basis of the presumptive regulations regarding herbicide exposure.  

Arthritis is one of the enumerated diseases under 38 C.F.R. § 3.309(a).  The regulation provides that where a Veteran served for at least 90 days during a period of war or after December 31, 1946, as this Veteran did, and the arthritis manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here there is no evidence that arthritis manifested at all within one year of September 1968, the date of termination of the Veteran's service.  The Veteran reported on his original claim form that his arthritis began in 1998, and there is no medical evidence of arthritis.  Therefore, his service connection claim for arthritis must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee, supra. 

The Veteran has not actually contended that osteoporosis or arthritis arose during service.  Service treatment records are negative for any complaints, treatment, or diagnoses referable to these conditions, and the Veteran himself stated that they began in 1998.  The earliest medical evidence of record of osteoporosis is dated May 2009 and there is no medical evidence of arthritis.  There is no medical evidence suggesting a nexus between the current disabilities and service.  

Direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service incurrence or aggravation and the Veteran has not contended that there was any other in-service cause of his osteoporosis or arthritis.  

As there is no credible medical evidence of record suggesting a connection between in-service exposure to herbicides and the Veteran's osteoporosis or arthritis, and no evidence of any manifestations or symptoms attributable to osteoporosis or arthritis during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis/osteoporosis.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for benign prostatic hypertrophy is denied. 

Service connection for COPD is denied. 

Service connection for arthritis/osteoporosis is denied.



REMAND

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Further, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon, supra. 

The Veteran seeks service connection for a fungal infection of his skin and feet and service connection for chloracne.  For the reasons that follow, his claim must be remanded.

In this case, the Veteran has a current diagnosis of fungal infection of the feet.  Specifically, a May 2006 treatment note shows that every toenail is affected by pronounced onychomycosis and the physician diagnosed tinea unguium.

The Veteran asserted in his October 2008 original claim form that he has had a fungal infection of the skin and feet since 1968, during service.  He elaborated that he was exposed to a jungle environment that was always hot and wet and resulted in a fungal infection which never cleared up.  In his September 2009 substantive appeal, he stated that the fungus on his feet began in Vietnam and has never gone away.  The Veteran is competent to testify to his continuity of symptomatology, as it relates to symptoms or facts that he observed and is within the realm of his personal knowledge.  Layno, supra.  

The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the lay evidence, taken together with records demonstrating treatment for fungal infection, is sufficient to indicate that the infection may be associated with an in-service exposure to a wet, hot environment.  The Board finds it appropriate to remand the claim to afford the Veteran an opportunity to undergo a VA examination to assess the current nature and etiology of his fungal infection of the skin and feet.

With respect to his claim for service connection of chloracne, the record shows a current diagnosis.  Specifically, the VA treatment records show a diagnosis of acne on the back in May 2006, but with May 2009 records reflecting use of the term chloracne affecting the back, with it "pockmarked everywhere" and with two non inflamed cysts that were tender.  [Chloracne or other acneform disease consistent with chloracne" is one of the enumerated chronic diseases listed in 38 C.F.R. § 3.309(e) that VA has determined to have a positive association with exposure to herbicides.  The Veteran's exposure to Agent Orange has been conceded.  However, in order to be entitled to the presumption, chloracne or other acneform disease consistent with chloracne must have manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).]  

The evidence shows that acne on the Veteran's back pre-existed service.  The Veteran's service treatment records show that during his entrance examination in April 1966, he reported a history of boils on his back.  The examining physician noted an abnormal skin condition and listed "acne of back" in the summary of diagnoses.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service treatment records shows that in October 1967, the Veteran was treated for  multiple scratches on his back.  In May 2006 the Veteran told a VA physician that his acne was not a problem before his time in Vietnam but gradually worsened through the years.  The Board finds this record and lay testimony sufficient to suggest that the Veteran's acne worsened during service.

The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to determine 1) whether the Veteran had chloracne or other acneform disease consistent with chloracne manifested to 10 percent by September 1969; 2) whether his acne increased in severity during service, or 3) whether any increase was due to the natural progress of the disease.  Therefore, a remand is necessary to afford the Veteran a VA examination address these questions.

In a lay statement, the Veteran reported that he received treatment for all claimed conditions at the Grand Rapids VA Community Based Outpatient Clinic (CBOC).  The most recent VA treatment records in the claims file are dated May 2009.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Grand Rapids VA CBOC dated from June 2009 to the present should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Grand Rapids VA CBOC dated from June 2009 to the present which are relevant to fungal infection of the skin and feet and/or chloracne.

2.  Schedule the Veteran for a VA examination before an examiner with the appropriate expertise in diagnosing skin conditions.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted. 

After examining the Veteran, the examiner should address the following:

a)  Diagnose all conditions of the skin and feet from which the Veteran currently suffers.

b)  Provide an opinion as to whether the Veteran's current skin conditions of the feet, including onychomycosis, are at least as likely as not related to his active service, particularly addressing the Veteran's contention his condition is related to hot, wet conditions in Vietnam.  

c)  Provide an opinion as to whether the Veteran's current acne-related skin condition is the same condition that was noted on his 1966 entrance examination.  If it is, indicate whether it increased in severity beyond its natural progression during service.  If it is not, provide an opinion whether it is as likely as not that it was incurred during service.  

d)  Did chloracne or other acneform disease consistent with chloracne manifest in the Veteran between August 1967 and September 1969?  If yes, was it deep acne (deep inflamed nodules and pus-filled cysts)?  Where was it located?  What percentage of the face and neck did it affect?

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the statements of the Veteran as to the continuity of symptomatology of his skin problems since service.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

3.  The agency of original jurisdiction (AOJ) should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


